DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 01/13/22 amended claims 1, 2, 4, 5, and 7, claim 9 was newly added. Claims 1-9 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic band attached only to the inner liner as provided in claim 1 (the drawings detail the elastic band attached to an insulation layer) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the inner liner is seamless if the inner liner is attached along side edges, which would create a seam. Further, it is unclear how the outer sleeve is seamless if the outer sleeve is attached along side edges, which would create a seam. It is unclear if Applicant is claiming that there are no stitched seam or a tubular formed structure, ex. tubular knit). For examination purposes, the examiner is interpreting seamless as not having stitched seams. Applicant has amended claims 2 and 4 but did not cure the deficiencies of how the liner and outer sleeve are attached together while remaining seamless.

Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications  Claim 7 has been amended, but the amendment did not cure the deficiencies of where the insulation layer is positioned. What side of the elastic band is exterior?

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “cuffless” would require or not require structurally to read on the claim. The specification states that the sleeve is cuffless, but does not detail what structure this would or would not include. It is unclear what applicant is requiring of the claim. The examiner is interpreting a cuffless sleeve to be one that does not have an outward turned fold/cuff.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2018/0352878).
In regard to claim 1, Smith teaches a sleeve for a garment (tubular portion 102: paragraph 0020), comprising: an outer panel (tubular portion: 102) attached along respective side edges thereof to form an outer sleeve having an upper end and a lower end (inseam: 138 attaches edges of tubular portion 102 together, upper end attached to garment body and lower end at wrist opening: figures 5 and 7);  5an inner panel attached along respective side edges thereof to form an inner liner of the sleeve (inner tubular portion: 116), the inner liner having an upper end and a lower end (figure 4), the lower ends of the outer sleeve and the inner liner forming a hand opening (lower end of sleeve and inner liner: 108/110); and, an elastic band attached only to the inner liner proximate a wrist area of the sleeve and at a distance away from the hand opening (elastic member: 122 attached only to inner liner 116 at 126, 124) and the elastic band (122) being spaced apart from the outer 10sleeve (figure 4); wherein the outer sleeve is cuffless (outer sleeve does not fold outward and is therefore cuffless); and wherein when worn the elastic band (122) draws the inner liner (116) into contact with and hug a wrist area of a wearer while the outer sleeve is undisturbed, not being drawn toward the wrist area of the wearer, and loosely fitted around the wrist area of the wearer (see figure 5).
 
 	In regard to claim 3, Smith teaches wherein the inner liner (116 including fold 124, 126) comprises an inside seam (seam: 123) to attach and fix 15the elastic band (elastic member: 122) to the inner liner (124, 126), the inside seam (123) fixing the elastic band (122) to a wrist area of the inner liner (see figure 4: paragraph 0023).  

 	In regard to claim 8, Smith teaches wherein the garment is an outerwear garment (paragraph 0020).

 	In regard to claim 9, Smith teaches wherein the garment is a jacket (paragraph 0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0352878) in view of Kramer et al. (US 7,455,743).

 In regard to claims 2 and 4, Kramer et al. teaches a garment where the seams are attached via adhesive (column 2, lines 16-20), so that they are stitchless in the write area encircling the elastic band, which is how the examiner is interpreting the seamless limitation. Further, Kramer et al. teaches no holes or cutting in the layers of material (which would be in the liner of Smith) when applied (column 2, lines 16-20).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the stitched seams of Smith with the adhesive seams as taught by Kramer et al., since the glove of Smith being formed by adhesives seams in place of stitched seams would teach seams that are attached without forming holes in the material creating a warmer and more waterproof structure. Here we are taking one well-known seam attaching means (stitching of Smith) and replacing it with another well-known seam attaching means (adhesive of Kramer et al.) to create a seam that does not create holes in the material of the seam.

Claims 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0352878) in view of Heaton (US 1,784,285).
Smith teach a cuff of a sleeve as described above in claim 1. However, Smith fails to teach an insulation layer positioned between the elastic band and the inner liner. 
 In regard to claims 5 and 6, Heaton teaches a cuff of a sleeve with an inner liner (2) made from a waterproof material (6) with a fleece inside facing layer (4) (see figures 1 and 2, rubber layer 6 and fleecy face layer 4). The liner material of Heaton used as the liner material of Smith would create a water proof liner with a soft fleece insulation layer between the elastic band the inner liner layer (rubber layer).
.

Claims 1, 3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierenbeck et al. (US 10/874,155) in view of Smith (US 2018/0352878).
In regard to claim 1, Schierenbeck et al. teaches a sleeve for a garment (column 1, lines 23-30, column 2, lines 45-46, column 4, lines 46-60 and column 6, lines 19-24), comprising: an outer tubular panel having an upper end and a lower end (outer shell: 12, upper end attached to body of garment and lower end for user’s hand to extend); an inner panel having an upper end and a lower end (inner panel/dam : 30), the lower ends of the outer sleeve and the inner liner forming a hand opening (column 4, lines 46-60); and an elastic band attached only to the inner liner proximate a wrist area of the sleeve and at a distance away from the hand opening (O-ring gathering: 32, column 4, lines 1-3), the elastic band (32) being spaced apart from the outer sleeve (12); wherein the outer sleeve is cuffless (no outward fold in outer sleeve 12: see figure 1); and, wherein, when worn, the elastic band  (32) draws the inner liner (30) into contact with and hug a wrist area of a wearer while the outer sleeve is undisturbed, not being drawn toward the wrist area of the wearer, and loosely fitted around the wrist area of the wearer (figure 1 and column 6, lines 19-24).  
However, Schierenbeck et al. fails to teach the sleeve being an outer panel attached along respective side edges thereof to form an outer sleeve; and the inner panel attached along respective side edges thereof to form the inner liner of the sleeve. Schierenbeck et al. is silent as to how the outer sleeve and inner liner are formed.

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the outer sleeve and inner liner of Schierenbeck et al. formed with an inseam to create the tubular structures as taught by Smith, since the outer sleeve and inner liner of Schierenbeck et al. provided with inseams would create tubular structures from planar materials in the manufacturing process that allow a location for tailoring of the sleeve circumference as desired or needed. Here we are taking one well-known sleeve (Schierenbeck et al.) and forming it in a well-known manner of forming a sleeve via an inseam (Smith).

 	In regard to claim 3, Schierenbeck et al. teaches wherein the inner liner (30) comprises an inside seam (stitching: 56) to attach and fix the elastic band (32) to the inner liner, the inside seam (56) fixing the elastic band to a wrist area of the inner liner (column 5, lines 27-34).  

 	In regard to claim 5, Schierenbeck et al. teaches further comprising at least one insulation layer (liner 14, made from thermal barrier 20 and moisture barrier 18).
  
 	In regard to claim 7, Schierenbeck et al. teaches wherein the at least one insulation layer is positioned exterior to the elastic band facing the wearer (liner 14, moisture barrier 18 and thermal barrier 20 are located exterior to the elastic band facing the wearer: see figure 1).  

 	In regard to claim 8, Schierenbeck et al. teaches wherein the garment is an outerwear garment (column 1, lines 23-30). 
 
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732